DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims and Status of Application
Claims 1-9, 11-14, 24-25 and 28-30 are under consideration. 
Claim 15-23 remain withdrawn.
This Official Action is Final. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11-14, 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent no. 6,352,845 (BUCHANAN) and GAMBUS et al., Isolation, modification and characterization of soluble arabinoxylan fractions from rye grain, Eur Food Res Technol (2012) 235:385–395 (GAMBUS). 
Claim 1 recites an oligosaccharide composition comprising: arabinoxylan oligosaccharides having a dispersity of 10-17.  Dispersity is defined in the present specification at [00018] as Mw/Mn.   40-70% (w/w) of dry solid content (DS) in the oligosaccharide composition are the arabinoxylan oligosaccharides and the oligosaccharide composition is obtained by a process comprising hydrolyzing a branched xylan substrate. 
claim 1, BUCHAHANAN teaches a method for extracting arabinoxylans from corn fiber (col. 4, lines 35-45).   In Example 8, it is taught that a caustic extraction can be used to purify an arbinoxylan fraction and that the extent of the caustic extraction directly effects the purity of the extraction/fraction. While BUCHANAN does not directly teach the solids content, it would have been obvious that the amount and purity of arabinoxylans could be varied based on the type and extent of caustic extraction used. 
In Tables 21 and 22, it is noted that fractions are obtained with the molecular weight membranes of 20kd and 100KD, respectively.   In Table 22, the permeate fraction has 6.2 % of arabinoxylans below 100KD.  At col. 25, lines 40-55, it is noted that the properties of the arabinoxylan can vary based on the molecular weight of the arabinoxylans.   Thus, it would have been obvious to obtain and isolate a fraction with a molecular weight below 100kD in view of the permeate fraction obtained by BUCHANAN. Additionally, it would be obvious to optimize the molecular weight of the arabinoxylans in order to have arabinoxyalns with the desired properties.
At col. 25, lines 40-55, it is noted that the properties of the arabinoxylan can vary based on the molecular weight of the arabinoxylans.   Thus, it would have been obvious to one skilled in the art to vary the molecular weight of the arabinoxylans based on the desired properties. 
In Tables 14 at col. 62, it is taught that the polydisperity  can range from 3.8 to 7.48.  
This fall outside the claimed range of dispersity.  However, GAMBUS teaches the isolation, modification and characterization of arabinoxylan fractions (abstract). Generally, cereal arabinoxylans and especially the water-soluble fraction deliver better dough properties and can be used as natural bread improvers (pg. 386, left column, fifth paragraph).  At page 392, GAMBUS teaches that these fractions can be cross-linked and hydrolzed to manipulate the properties of the fractions (pg. 386, right column, last paragraph).   This includes viscosity (see pg. 393). 
In Table 3 of GAMBUS (see below), such fractions can show that the dispersity can vary. Dispersity is a measure of the distribution of molecular mass in a given polymer sample LP CR has a 
    PNG
    media_image1.png
    300
    926
    media_image1.png
    Greyscale

It would have been obvious to provide modify the arabinoxylan fraction of BUCHANAN with cross linking and hydrolysis of GAMBUS (i.e., and resulting dispersity that follows), as GAMBUS teaches these techniques can be used to improve the properties of the polymer.  This includes viscosity (see pg. 393).

Claim 2 recites that the arabinose:xylose ratio in said arabinoxylan is 0.5 or higher.
As to claim 2, GAMBUS teaches an arabinose:xylose ratio of 0.68 to 0.74 in Table 3. 
It would have been obvious to provide modify the arabinoxylan fraction of BUCHANAN with cross linking and hydrolysis of GAMBUS (i.e., and resulting dispersity that follows), as GAMBUS teaches these techniques can be used to improve the properties of the polymer.  This includes viscosity (see pg. 393).

Claim 3 recites that the oligosaccharides have a weight average molecular weight of 10,000-100,000 daltons.
Claim 26 recites that the oligosaccharides have a weight average molecular weight of 10,000-100,000 daltons.

However, as to claims 3 and 26-27, BUCHANAN teaches that the arabinoxylans fraction be obtained by fractionation.  This allows separation of the corn fiber from phytosterol and other fractions (col. 7, lines 4-10).  It can be passed through a 20 kd membrane and separately a 100kd membrane (see col 71).  Given the teachings of using membranes that provide a size of between 20kd and 100kd, it would have been obvious to one skilled in the art that one could use a fraction varying from 20kd to under 100kd as this allows one to isolate the fraction of corn fiber they desire.  This falls within that claimed. 
Claim 4 recites that the amount of monosaccharides is 10% (w/w) of the amount of dry solids or more. 

Claim 5 recite that the oligosaccharide composition is a stable syrup having a dry solid content of 60% (w/w) or more. 
As to claims 4 and 5, BUCHANAN does teach that hydrolysis of arbinoxylans results in monosaccharides. 
BUCHAHANAN teaches a method for extracting arabinoxylans from corn fiber (col. 4, lines 35-45).   At col. 22, lines 30-35, it is taught the syrup can be concentrated to solids with the total solid content being 10 to 80% by weight.  Table 6 at col. 49-50, teaches that the content of arabinoxylans can vary based on the extraction techniques (i.e., 59 to even up to 72%).      At col. 32, it is noted that the arabinoxylan obtained from Step (g), whether or not first separated from the concentrated liquid, is heated to from about 70° C. to about 120° C. for from about 0.1 h to about 24 h, thereby providing a mixture of monosaccharides, wherein the mixture of monosaccharides comprises at least about 70 wt.% of L-arabinose and D-Xylose.



Claim 6 recites that the viscosity of said composition at 24oC. and 10% (w/w) DS ranges from 2.0-6.0 cps.
Claim 7 recites that the composition has shear thinning behavior at 30% (w/w) DS or more, such as 40% (w/w) DS or more.
Claim 8 recites that composition is characterized by a tribological profile comprising a Boundary Regime at a sliding speed of less than 1 mm/s and a Mixed Regime at a sliding speed from 1-200 mm/s when the friction factor (coefficient of friction) for the oligosaccharide composition is determined in a tribometer as a function of sliding speed, using elastimer plate(s) as sliding surface(s).
Claim 9 recites that the composition is characterized by a tribological profile wherein the friction factor (coefficient of friction) decreases by 10% or less when the sliding speed increases from 3 mm/s to 50 mm/s, when the friction factor (coefficient of friction) for the oligosaccharide composition is determined in a tribometer as a function of sliding speed, using elastimer plate(s) as sliding surface(s).
As to claims 6-9, these properties are directed to the viscosity and thickness of the product.  It would have been obvious to provide modify the arabinoxylan fraction of BUCHANAN with cross linking and hydrolysis of GAMBUS (i.e., and resulting dispersity that follows), as GAMBUS teaches these techniques can be used to improve the properties of the polymer.  This includes viscosity (see pg. 393).
Moreover, applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical 
It would have been obvious to provide modify the arabinoxylan fraction of BUCHANAN with cross linking and hydrolysis of GAMBUS (i.e., and resulting dispersity that follows), as GAMBUS teaches these techniques can be used to improve the properties of the polymer.  This includes viscosity (see pg. 393).

Claim 11 recite that the composition is obtainable by contacting a highly branched xylan substrate with a whole-broth or whole-broth lysate of Humicola insolens.
Claim 12 recites that the whole-broth or whole-broth lysate of Humicola insolens comprises: i) polypeptide(s) having endoglucanase activity in amounts corresponding to 35-50% (w/w) of the total amount of enzyme protein in said whole-broth or whole-broth lysate; ii) enzyme of glycoside hydrolase family 10 (GH10) in amounts corresponding to 5-8% (w/w) of the total amount of enzyme protein in said whole-broth or whole-broth lysate; iii) enzyme of glycoside hydrolase family 11 (GH11) in amounts corresponding to 6-12% (w/w) of the total amount of enzyme protein in said whole-broth or whole-broth lysate; iv) enzyme of glycoside hydrolase family 62 (GH62) in amounts corresponding to 0.5-3% (w/w) of the total amount of enzyme protein in said whole-broth or whole-broth lysate; and v) enzyme of glycoside hydrolase family 5 (GH5) in amounts corresponding to 0.01-1% (w/w) of the total amount of enzyme protein in said whole-broth or whole-broth lysate.

Claim 14 recites that thecomposition is obtainable by a process comprising the steps of: i) separating corn fiber from other constituents of corn kernel by wet milling; ii) cleaning the corn fiber with water to remove bisulfite, residual starch, protein and organic acids; iii) dewatering the cleaned corn fiber; iv) providing a suspension of the corn fiber in alkaline water at 7.5% dry solids at 90-85.degree. C. for 3 hours to solubilize a portion of the fiber, which is hemicellulose; v) adjusting the pH of said suspension to pH 5-6 and incubating the suspension with a whole-broth lysate of Humicola insolens, such as a whole-broth lysate of Humicola insolens defined in any of claims 10-12, at 50.degree. C. to reduce viscosity and molecular weight of said hemicellulose; vi) separating said composition into a insoluble portion and an insoluble portion; and vii) optionally purifying said soluble portion of the composition and/or removing water from said soluble portion to produce a concentrated syrup, such as a syrup at at least 50% dry solids.
Claims 11-14 are directed to product by process claims with no clear indicators as to how the arabinoxylans may be different in view of the recited process steps.  Indeed, the composition is recited as being “obtainable” through this process.  There are no active steps recited and thus a composition as recited in claim 1 is taken to meet these limitations as it is obtainable by the claimed process steps. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.).
In the alternative, any slight differences in the composition as a result of the recited process steps would have been obvious to one of ordinary skill in the art and well within the ordinary level of skill to have produced. 

Claim 24 recites an oligosaccharide composition comprising 40-70% (w/w) DS arabinoxylan, wherein arabinose:xylose ratio in the arabinoxylan is 0.5 or higher, and oligosaccharides in the composition have a weight average molecular weight in the range of 10,000-100.000 dal tons.
Claim 25 recites that oligosaccharides having a dispersity (D) of 10-17.
As to claims 24 and 25, BUCHAHANAN teaches a method for extracting arabinoxylans from corn fiber (col. 4, lines 35-45BUCHAHANAN teaches a method for extracting arabinoxylans from corn fiber (col. 4, lines 35-45).  BUCHAHANAN teaches a method for extracting arabinoxylans from corn fiber (col. 4, lines 35-45).   In Example 8, it is taught that a caustic extraction can be used to purify an arbinoxylan fraction and that the extent of the caustic extraction directly effects the purity of the 
 In Tables 14 at col. 62, it is taught that the polydisperity  can range from 3.8 to 7.48.  BUCHANAN teaches that the arabinoxylans fraction can be passed through a 20,000 kd membrane and separately a 100kd membrane (Table 21 at col. 71 and col. 72, lines 1-5).  It would have been obvious to one skilled in the art that one could use a fraction varying form under 20kd to under 100kd.  This falls within that claimed. 
This fall outside the claimed range of dispersity.  However, GAMBUS teaches the isolation, modification and characterization of arabinoxylan fractions (abstract). Generally, cereal arabinoxylans and especially the water-soluble fraction deliver better dough properties and can be used as natural bread improvers (pg. 386, left column, fifth paragraph).  At page 392, GAMBUS teaches that these fractions can be cross-linked and hydrolzed to manipulate the properties of the fractions (pg. 386, right column, last paragraph).   This includes viscosity (see pg. 393). 
In Table 3 of GAMBUS (see below), such fractions can show that the dispersity can vary. Dispersity is a measure of the distribution of molecular mass in a given polymer sample LP CR has a 
    PNG
    media_image1.png
    300
    926
    media_image1.png
    Greyscale

It would have been obvious to provide modify the arabinoxylan fraction of BUCHANAN with cross linking and hydrolysis of GAMBUS (i.e., and resulting dispersity that follows), as GAMBUS teaches these techniques can be used to improve the properties of the polymer.  This includes viscosity (see pg. 393).


Claim 28 recites that the branched xylan substrate has a xylan backbone with an amount of unsubstituted xylosyl residues in the range of 20-40%.
BUCHANAN teaches using corn fiber (col. 4, lines 25-30).  This is the same substrate as preferred by applicant (see paragraph [0059] or applicant’s published application).  

Claim 29 recites that the branched xylan substrate is obtained from corn or sorghum.
BUCHANAN uses corn fiber (col. 4, lines 45-55). 
Claims 30 recites hydrolyzing the branched xylan substrate comprises using an enzyme mixture of an endoglucanase and one or more glycoside hydrolase(s). 
BUCHANAN teaches that xylanase (i.e., endoglucanase) and protease (i.e., glycoside hydrolase) can be used (col. 18, 10-20 and col. 7, lines 10-15). 


Response to Arguments

Applicant's arguments filed August 1, 2021 have been fully considered but they are not persuasive.
The applicant argues that Buchanan does not meets the Applicant’s claimed feature of “40-70% (w/w) of dry solid content (DS) in the oligosaccharide composition are the arabinoxylan oligosaccharides.” In particular, it is argued that the 10-80% range taught by Buchanan refers to the % by weight of solids in its liquid composition, not the weight percentage of arabinoxylan of total solids otherwise present in Buchanan’s aqueous composition. In support of this argument, the applicant argues that Buchanan teaches the fundamental steps of a process (e.g., see col. 4, lines 26-44) comprising (a) heating an aqueous mixture of corn fiber and a liquid; (b) contacting the mixture of step (a) with a protease enzyme, thereby providing a proteolyzed corn fiber and a liquid; (c) separating the liquid from the proteolyzed corn fiber; (d) contacting the proteolyzed corn fiber at least once with an alkaline extractant, thereby providing an insoluble cellulose material and a liquid comprising arabinoxylan; (e) separating the insoluble cellulose material from the liquid comprising arabinoxylan; (f) reducing the volume of the liquid comprising arabinoxylan by removing excess alkaline extractant, thereby providing a concentrated liquid comprising from about 10 to about 50% solids, wherein the solids comprise arabinoxylan; and (g) hydrolyzing the arabinoxylan from step (f) in the presence of a catalyst and a solvent, thereby providing a mixture comprising at least one monosaccharide. (Underlining our emphasis). As a result, it is argued that Buchanan already extracts arabinoxylan from its proteolyzed corn fiber using an alkaline extractant, and this provides solids comprising the arabinoxylan in the liquid composition the Examiner is referring to, but this percentage is not the percentage of arabinoxylan as based on solids. However, BUCHAHANAN does teach a method for extracting 
GAMBUS is still cited to show GAMBUS teaches that these fractions can be cross-linked and hydrolzed to manipulate the properties of the fractions (pg. 386, right column, last paragraph). This includes viscosity (see pg. 393). In Table 3 of GAMBUS (see below), such fractions can show that the dispersity can vary. Dispersity is a measure of the distribution of molecular mass in a given polymer sample LP CR has a dispersity of 14.9. This falls within the claimed amount of 10-17. It is also argued that Applicant’s claimed feature of arabinoxylan oligosaccharides “having a weight average molecular weight in the range of 10,000- 100,000 daltons” is neither taught nor suggested by Buchanan. However, the product is taught as discussed above. BUCHANAN teaches that the arabinoxylans fraction can be passed through a 20,000 kd membrane and separately a 100kd membrane (Table 21 at col. 71 and col. 72, lines 1-5). It would have been obvious to one skilled in the art that one could use a fraction varying form under 20kd to under 100kd. This falls within that claimed. The applicant also argues that Buchanan and Buska use fundamentally different approaches to preparing its saccharide-based products. For example, Buchanan starts with corn fiber, whereas Buska starts with milled rye wholemeal. Further, Buchanan processes its corn fiber by heating and with a protease enzyme, and then contacting with an alkaline extractant to provide insoluble cellulose and extracted arabinoxylan. On the other hand, Buska describes milled rye wholemeal that was pretreated for inactivation of grain enzymes using heat and ethanol, 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP A DUBOIS/               Examiner, Art Unit 1791                                                                                                                                                                                         
/DONALD R SPAMER/               Primary Examiner, Art Unit 1799